Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This examiner’s amendment was authorized by attorney Thomas Spinelli on 4/14/2021.

The application has been amended as follows: 

Amend claim 8 as below - 

Claim 8. A control apparatus of a medical manipulator system, 
comprising a controller configured to control a first manipulator having an imaging sensor configured to image a target portion in a body and a second manipulator configured to treat the target portion in the body, based on an operation command by selecting one mode from a plurality of control modes, 
wherein the controller is configured to: 

acquire a first position that is a position at a center of the view field area, and acquire a second position that is a position of a tip of [[the]]an end effector of the second manipulator within the view field area or outside the view field area as long as the second manipulator can move while imaging the predetermined portion; and
select one mode from the plurality of control modes based on the view field area, the first position, and the second position, 
wherein the plurality of control modes include: 
a first mode in which operation of the second manipulator is fully permitted; 
-5-a second mode in which a predetermined restriction is imposed on the operation command and operation of the second manipulator is permitted within the restriction; and 
a third mode in which operation of the second manipulator is inhibited, 
the controller is configured to: 
select the first mode when the second position is within the view field area, 
select the second mode when the second position is outside the view field area and a distance between the first position and the second position is equal to or less than a predetermined value, and
 select the third mode when the second position is outside the view field area and the distance between the first position and the second position is more than the predetermined value.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795